Citation Nr: 1043679	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  04-05 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
hypertension secondary to diabetes mellitus, and for renal 
failure secondary to diabetes mellitus, to include whether the 
Appellant has established status as a Veteran.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 




INTRODUCTION

The Appellant enlisted in the Georgia National Guard in October 
1977.  He had full-time active duty for training (ADT or ACDUTRA) 
from January 1978 to March 1978.  He had unverified periods of 
reserve component service thereafter until he was separated from 
the Georgia National Guard in January 1988.  

This appeal initially came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The Board remanded the appeal in May 2005 and 
September 2009.

The Appellant requested a hearing before the Board. The Appellant 
did not appear for a Travel Board hearing scheduled in March 
2005.  The Appellant's request for a hearing before the Board is 
considered withdrawn.


FINDINGS OF FACT

1.  As a matter of law, service connection may be granted only 
for injury incurred during INACDUTRA, but the law does not 
authorize service connection for a disease treated during a 
period of INACDUTRA. 

2.  Diabetes mellitus, hypertension, or renal failure was not 
incurred or aggravated during a period of reserve component 
service from July 27, 1987 to July 28, 1987.  

3.  Hypertension was not incurred or aggravated during a period 
of ACDUTRA.  

4.  Renal failure was not incurred or aggravated during a period 
of ACDUTRA.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus are 
not met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 
(2010).

2.  The criteria for service connection for hypertension, 
including as secondary to diabetes, are not met.  38 U.S.C.A. §§ 
101(24), 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2010).

3.  The criteria for service connection for renal failure, 
including as secondary to diabetes, are not met.  38 U.S.C.A. §§ 
101(24), 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Appellant contends that he is entitled to service connection 
for the claimed disorders.  Before the Board assesses the merits 
of the appeal, VA's duties under the Veterans Claims Assistance 
Act of 2000 (VCAA) must be examined.  

Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist Appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the Appellant of any 
information and medical or lay evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Appellant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Appellant's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The duty under the VCAA to notify the Appellant of the criteria 
for service connection was satisfied by way of letters issued to 
the Appellant in June 2003 and June 2005.  The initial letter was 
issued prior to the September 2003 RO decision in this matter.  
The Board's May 2005 Remand directed that the Appellant be 
afforded information as to the law and regulations governing 
claims for service connection where the Appellant's service was 
ACDUTRA or INACDUTRA. After the Board's May 2005 Remand, another 
letter regarding service connection was issued in June 2005.  
After the Board's September 2009 Remand, a letter was issued 
which advised the Appellant of the criteria for service 
connection where the underlying service is reserve component 
service.  This notice included information regarding disability 
rating(s) and effective date(s) mandated by the Court's holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges that, prior to the September 2009, the 
communications to the Appellant assumed that the Appellant had 
completed "active" service and that status as a Veteran had 
been established.  However, the communications to the Appellant 
in and following that 2009 Remand advised the Appellant of the 
criteria for service connection where the Appellant's service was 
reserve service, including ACDUTRA or INACDUTRA.  

Following notice which advised the Appellant of all elements of 
the claim, the issues were readjudicated and the Appellant was 
accurately advised that he had no "active" service for 
Veterans' benefits purposes.  The timing deficiency in the notice 
in this case was cured by the readjudication of the claims in 
September 2010.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 
(2009).  Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both timing 
and content.

Duty to assist

The treatment records, repots of periodic examinations, and 
administrative records associated with the Appellant's 1978 
ACDUTRA and following reserve service are known to be incomplete, 
and the Appellant has been so notified.  Attempts to obtain 
records from several sources, including the Georgia Adjutant 
General, are documented.  The Appellant has been advised of the 
records that are incomplete or missing.  

Attempts to obtain records of the Appellant's treatment during 
the period while he was enlisted in reserve service from the 
providers who treated him when he was not performing ACDUTRA or 
INACDUTRA were made, and the Appellant was notified that the 
replies from those providers indicated that the files had been 
deleted due to the age of the records.  Records of the 
Appellant's pay status from 1983 to 1986, the period during which 
diabetes mellitus and hypertension were first diagnosed, have 
been obtained.  

Records have been obtained from the Social Security 
Administration.  Medical opinion based on the available records 
has been obtained.  

The Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 


Claims for service connection 

Applicable law provides that service connection may be granted 
for disability resulting from personal injury suffered or disease 
contracted during active military, naval, or air service, or for 
aggravation of a pre-existing injury suffered, or disease 
contracted, during such service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304. 

The term "active military, naval, or air service" includes active 
duty, and "any period of active duty for training during which 
the individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in line of 
duty or from an acute myocardial infarction, a cardiac arrest, or 
a cerebrovascular accident which occurred during such training."  
38 U.S.C.A. § 101(24); 38 C.F.R. §§ 3.1(d), 3.6(a).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Thus, when a claim is based on a period of ACDUTRA, there must be 
evidence that the individual concerned died or became disabled 
during the period of ACDUTRA as a result of a disease or injury 
incurred or aggravated in the line of duty.  In the absence of 
such evidence, the period of ACDUTRA would not qualify as "active 
military, naval, or air service" and the Appellant would not 
achieve Veteran status for purposes of that claim.  See 38 
U.S.C.A. § 101(22, (24); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998).

When a claim is based on a period of INACDUTRA, there must be 
evidence that the individual concerned died or became disabled as 
a result of an injury incurred or aggravated during the period of 
INACDUTRA as a result of a disease or injury incurred or 
aggravated in the line of duty, unless the claim involves 
myocardial infarction.  In the absence of such evidence, the 
period of INACDUTRA would not qualify as "active military, naval, 
or air service" and the Appellant would not achieve Veteran 
status for purposes of the claim.  

Certain evidentiary presumptions, such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or injuries 
which undergo an increase in severity during service, and the 
presumption of service incurrence for certain diseases which 
manifest themselves to a degree of disability of 10 percent or 
more within a specified time after separation from service--are 
provided by law to assist Veterans in establishing service 
connection for a disability or disabilities.  38 U.S.C.A. §§ 
1111, 1112; 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309.  
Additionally, if a Veteran served in combat, certain evidentiary 
burdens may be shifted.  38 U.S.C.A. § 1154.

However, the advantages of these evidentiary presumptions do not 
extend to those who claim service connection based on a period of 
ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 
(1995) (noting that the Board did not err in not applying 
presumptions of sound condition and aggravation to appellant's 
claim where he served only on ACDUTRA and had not established any 
service-connected disabilities from that period); McManaway v. 
West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, 
for the proposition that, "if a claim relates to period of 
[ACDUTRA], a disability must have manifested itself during that 
period; otherwise, the period does not qualify as active military 
service and Appellant does not achieve Veteran status for 
purposes of that claim."); Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).  

Facts 

An official NGB Form 22 reflects that the Appellant enlisted in 
the Georgia Army National Guard in October 1977.  A DD 214, 
Report of Separation from Active Duty, reflects that the 
Appellant's separation from service from January 1978 to March 
1978 was for "Relief from ADT" (Active Duty for Training).  The 
Board finds that the Appellant had full-time active duty for 
training (ACDUTRA) from January 1978 to March 1978.  

There are no service treatment records from the Appellant's 
period of ACDUTRA in 1978.  However, the Appellant himself does 
not contend that he incurred or aggravated diabetes mellitus, 
hypertension, or renal failure during a period of ACDUTRA in 
1978.  

No Georgia Army Nation Guard Records, private clinical records, 
or evidence of any sort or kind prior to 1982 had been located.  
An August 1982 medical examination conducted for purposes of the 
Appellant's retention in the Georgia Army National Guard 
discloses that no diagnoses or defects were noted, other than a 
scar on the right shoulder and multiple small scars on the right 
elbow.  This evidence is unfavorable to a finding that the 
Appellant incurred or aggravated diabetes, hypertension, or renal 
failure during a period of ACDUTRA in 1978.

Medical opinion of record is also completely unfavorable to a 
finding that diabetes mellitus, hypertension, or renal failure 
was incurred or aggravated during a period of ACDUTRA in 1978.  
In particular, the examiner who conducted VA examination in July 
2010 determined that the Appellant's diabetes mellitus appeared 
in 1985, hypertension appeared in 1986, and renal failure 
appeared in 2000.  The Board finds that the Appellant did not 
incur a claimed disorder during ACDUTRA in 1978.

After his March 1978 separation from ACDUTRA, the Appellant 
served in the Georgia Army National Guard.  The official NGB Form 
22 reflects that the Appellant separated from the Georgia Army 
National Guard effective in January 1988 due to medical unfitness 
for retention.  

The Appellant's periods of service for the Georgia Army National 
Guard prior to his January 1988 separation are unverified.  The 
primary information about those periods of service comes from pay 
records maintained by the Defense Finance and Accounting Service 
(DFAS), for the period from January 1983 through December 1986.  
The DFAS records do not specifically state whether payment is for 
a period of ACDUTRA or a period of INACDUTRA; rather, the DFAS 
record show only the dates on which the Appellant accrued pay for 
National Guard service, and the amount paid for those days.  

The records of the 48 months of the Appellant's reserve service 
from January 1, 1983 through December 31, 1986, disclose that the 
clamant earned basic reserve component pay for one (1) day of 
reserve component service in each of four (4) months (July 1984, 
August 1984, June 1985, September 1986).  

He was paid for two (2) days of reserve component service in 26 
months of the 48-month period for which there are DFAS records 
(January 1983, February 1983, July 1983, August 1983, October 
1983, November 1983, December 1983, January 1984, March 1984, 
September 1984, October 1984, November 1984, December 1984, 
January 1985, February 1985, March 1985, July 1985, September 
1985, November 1985, December 1985, January 1986, March 1986, May 
1986, August 1986, November 1986, December 1986).  

He performed three (3) days of training in each of 10 months 
(March 1983, April 1983, February 1984, April 1984, May 1984, 
June 1984, April 1985, May 1985, April 1986, October 1986).  

The Appellant was paid for five days of service performed in June 
1983.  In February 1986 and June 1986, he received pay for four 
days of service.  For the month of September 1983, the Appellant 
received compensation for three days of duty in early September 
and for seven days of consecutive service in late September 1983.  

He had no drill performance during four (4) of the months at 
issue, and a leave and earnings statement which disclosed that he 
received no pay was issued  for May 1983, August 1985, October 
1985, and July 1986.  The Appellant also received monetary 
reenlistment bonuses in October 1983, September 1984, September 
1985, and October 1986.  These bonuses are reflected in the DFAS 
Earnings and Leave Statement records.  

There is no record that the Appellant was paid for any period of 
consecutive days of service in excess of seven (7) days.  



Analysis

By law, service connection may be granted based on INACDUTRA only 
if the individual, during INACDUTRA, was disabled or died as a 
result of an injury incurred or aggravated during the period of 
INACDUTRA. Diabetes mellitus, hypertension, and renal failure are 
defined as diseases, not injuries, for purposes of benefits 
administered by VA.  OPGCPREC 86-90.  As a matter of law, the 
Appellant in this case is not entitled to service connection for 
any of the claimed disorders on the basis of a period of 
INACDUTRA, since none of the claimed disorders may be considered 
an "injury."  

The Appellant contends, in essence, that, since he was treated 
for the disorders, or at least for diabetes mellitus, during 
"summer camp," he is entitled to service connection.  The Board 
interprets these statements as a contention that the reserve 
component service during which diabetes mellitus was diagnosed or 
treated was ACDUTRA.  If a disease is incurred or aggravated 
during a period of ACDUTRA, the ACDUTRA is defined as active 
service, and service connection is authorized.  

No official record associated with the claims file establishes 
that the Appellant has any period of ACDUTRA after 1978.  
However, it is clear that the official records are incomplete, 
and the complete records of the Appellant's earning and leave 
statements which establish the dates of the Appellant's paid 
service from 1983 to 1986 do not specifically designate each 
period of paid service as INACDUTRA.  Therefore, to afford the 
Appellant every possible consideration, the Board will address 
whether any claimed disorder was incurred or aggravated during a 
period of reserve service and which could serve as a basis for 
service connection if such service were found to constitute 
ACDUTRA.

The Appellant stated, in his October 2003 disagreement with the 
denials of the claims for service connection at issue, that he 
was medically discharged from the National Guard because of the 
claimed disabilities and therefore he should be entitled to 
service connection.  However, as noted in the introduction, the 
Appellant's service consists entirely of ACDUTRA and INACDUTRA. 
Therefore, the fact that he was separated from reserve component 
service because of a claimed disorder cannot serve as a factual 
basis for a grant of service connection.  Rather, the Appellant 
must show that a claimed disorder was incurred or aggravated 
during ACDUTRA in line of duty.  

In particular, the Appellant contends that diabetes mellitus was 
"incurred" or "aggravated" during summer camp in July 1987, 
when the Appellant was hospitalized.  It is clear that the 
Appellant received orders, in June 1987, to report to the medical 
facility on July 27, 1987.  These are not orders to report to 
"summer camp" or a period of ACDUTRA, as a matter of fact, 
based on the actions directed in the Orders.  

The record establishes that, when the Appellant reported to a 
medical facility on July 27, 1987, as ordered, laboratory 
examination of the blood disclosed a blood glucose of 416, and 
the Appellant was hospitalized that same day.  The facts that the 
Appellant's blood glucose was so elevated as to require 
hospitalization as soon as he was seen by a provider after 
reporting for a scheduled medical evaluation establishes, as a 
matter of fact, that the Appellant was hospitalized because 
diabetes mellitus was uncontrolled when he reported for medical 
examination.  

The Appellant does not contend that his diabetes was permanently 
aggravated during a July 1987 hospitalization.  Rather, the 
Appellant seems to contend that he is entitled to service 
connection solely because he was hospitalized during a period 
while he was ordered to duty.  However, the official service 
records do not establish that the Appellant's two days of 
hospitalization were considered ACDUTRA.  The facts, including 
the August 1986 periodic examination, December 1986 report of 
laboratory examination of the blood,  and the June 1987 Orders to 
report for medical consultation establish that diabetes mellitus 
was not incurred on July 27, 1987.  

Therefore, service connection may only be granted in this case if 
the evidence establishes that the Appellant's diabetes mellitus 
was aggravated during a period of ACDUTRA.  As noted above, the 
official records for the Appellant show only one period of 
ADCUTRA, in 1978.  There is no official record that the 
Appellant's service in July 1987 was ACDUTRA rather than 
INACDUTRA.  The significance of that distinction, as explained 
above, is that, even if diabetes mellitus was aggravated during a 
period of INACDUTRA, the law does not authorize a grant of 
service connection.  

Even if it is presumed that the Appellant's hospitalization on 
July 27, 1987 and July 28, 1987, was ACDUTRA rather than 
INACDUTRA, the facts establish, by a preponderance, that diabetes 
mellitus was not aggravated, that is did not permanently 
increase, either as to symptoms or underlying pathology, during 
the two days of hospitalization on July 27, 1987 and July 28, 
1987.  The hospitalization was already required, based on the 
Appellant's blood glucose, when the Appellant reported for 
medical evaluation as order on July 27, 1987.  The 
hospitalization lasted only two days, so it is clear that the 
severity of the Appellant's diabetes present on July 27, 1987 did 
not increase before he was discharged on July 28, 1987.  
Moreover, the records of November 1987 Medical Evaluation Board 
proceeding reflect that the Appellant's diabetes had not 
increased in severity.  

The Appellant has not provided any lay evidence that his diabetes 
mellitus increased in severity during a period of service in 
1987, other than his statement that he was treated for diabetes 
mellitus during "summer camp" and rehospitalization after 
summer camp.  As discussed, the lay evidence that the Appellant 
was treated for diabetes mellitus does not serve as a basis for 
service connection in this case, where there is no official 
record that the diabetes mellitus was treated during a period of 
ACDUTRA and the lay statements that diabetes was treated during 
"summer camp" is not competent evidence that diabetes mellitus 
was incurred or aggravated in line of duty during a period of 
ACDUTRA.  

The Appellant is not competent to provide lay evidence that 
diabetes mellitus, if treated during a "summer camp," was 
incurred during that summer camp.  In particular, no provision of 
38 U.S.C.A. § 1154 is applicable to the Appellant's service, 
since he had no service other than ACDUTRA or INACDUTRA.  
Moreover, the Appellant's lay contentions as to first diagnosis, 
treatment, and time of incurrence of diabetes mellitus are not 
competent to establish onset, etiology, or incurrence of 
diabetes, since onset of that disorder is not an incident which 
is readily observable by a lay individual.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) (under section 1154(a), 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when: a layperson is competent to 
identify the medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or, is relating  lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional). 

The Board concludes that the Appellant's belief as to when 
diabetes mellitus was incurred is not competent to establish a 
relationship between that disorder and the Appellant's ACDUTRA or 
INACDUTRA.  Id.  Even assuming the Appellant in this case has 
provided lay evidence that might be competent to establish when 
diabetes mellitus was first treated, the evidence establishes 
that his statements in this regard are not credible.  

In his claim for service connection for diabetes, the Appellant 
stated that the onset of disability due to diabetes was 
"7/22/1987."  The Appellant has also alleged, as set forth in 
this February 2004 substantive appeal, that he should be granted 
service connection for diabetes and hypertension he was diagnosed 
with these disorders "during summer camp at Fort Stewart, 
Georgia."  The Appellant stated that he was hospitalized during 
"summer camp" for the disorders, and was hospitalized again at 
Fort Gordon for the disorders after summer camp was over.  
However, the statement that onset of diabetes was in July 1987 is 
completely inconsistent with the August 1986 and December 1986 
evidence.  

In August 1986, the Appellant underwent periodic evaluation for 
evaluation of his fitness for retention in the National Guard.  
The examiner noted that the Appellant had insulin dependent 
diabetes mellitus, and concluded that the Appellant was not 
qualified for retention.  In the portion of the history completed 
by the medical provider, the examiner stated that the National 
Guard member had insulin dependent diabetes "discovered one year 
ago."  The record reflects that the Appellant was ordered to 
report for medical consultation regarding his diabetes mellitus 
in November 1986.  The reports of laboratory examination of the 
Appellant's blood dated in November 1986 are of record.

In fact, the records of the 1986 National Guard periodic 
examination establish that the Appellant was found unfit for 
National Guard retention in 1986.  Orders were issued in June 
1987 for the Appellant to report to the medical treatment 
facility at Fort Gordon, Georgia, on July 27, 19897 for a medical 
consultation regarding insulin dependent diabetes mellitus.  On 
July 27, 1987, the Appellant again underwent periodic examination 
for evaluation of his fitness for retention in the National 
Guard.  The examiner noted that the Appellant had insulin 
dependent diabetes mellitus, and concluded that the Appellant was 
not qualified for retention.  The Appellant was admitted to the 
hospital at Fort Gordon, Georgia, on July 27, 1987, for 
evaluation of his diabetes mellitus, and was discharged the 
following day.  

The summary of the July 27, 1987 to July 28, 1987 hospitalization 
at Fort Gordon discloses that the Appellant reported that he had 
been diagnosed as having diabetes approximately three years 
earlier that the Tri-County Clinic in Warrant County, Georgia.  
The claims files reflect that attempts have been made to obtain 
the records from the Tri-County Clinic, but that facility has 
indicated that the records have been destroyed.  

The 1986 and 1987 National Guard records, and the summary of the 
1987 hospitalization establish that the Appellant's diabetes 
mellitus was diagnosed in 1984, three years prior to the 1987 
hospitalization, or in 1985, one year prior to the August 1986 
period examination.  

The facts establish that diabetes mellitus was not incurred or 
aggravated during the Appellant's period of duty which began on 
July 27, 1987.  That period of paid service, even if considered 
ACDUTRA, could not serve as a basis for a finding that the 
Appellant had established status as a Veteran, since diabetes 
mellitus was not incurred or aggravated during that period.  
Similarly, the medical evidence which establishes that 
hypertension was present in 1986 establishes that hypertension 
was not incurred during a period of service in 1987, and the 
evidence that the Appellant's hypertension was not treated with 
medication until more than 10 years had elapsed after his 
separation from National Guard service establishes that 
hypertension was not aggravated during a period of service in 
1987.  

The Appellant's contention that he was hospitalized during a 
"summer camp" for diabetes mellitus or hypertension is 
contradicted by the Appellant's pay records from the Defense 
Finance and Accounting service.  As noted above, the facts 
establish that the Appellant had diabetes mellitus prior to 
August 1986 and that diabetes mellitus was diagnosed prior to 
August 1986.  However, the DFAS records for 1983, 1986, 1985, and 
1986 reflect that the clamant performed no paid service longer 
than 4 consecutive days during the period from October 1983 to 
August 1986, when the evidence establishes that diabetes mellitus 
had been diagnosed and that the initial diagnosis and initiation 
of treatment had already occurred.  

The pay records are inconsistent with a finding that the 
Appellant incurred diabetes mellitus in line of duty during the 
period from October 1983 to August 1986.  The Appellant does not 
allege that diabetes mellitus was incurred in 1983.  

After September 1983, the Appellant was not paid for any period 
of service longer than four days.  Even if the Appellant was 
hospitalized at "Fort Stewart, Georgia" during a summer camp, 
the period of total paid service was four days or less.  This 
fact renders any lay statement that diabetes mellitus was 
"incurred" during a period of ACDUTRA incompetent, since the 
Appellant is not competent to provide lay evidence that diabetes 
mellitus was "incurred" during a period of service or four days 
or less.  

The Appellant does not contend that his diabetes mellitus or 
hypertension was diagnosed in September 1983.  The November 1987 
report of Medical Evaluation Board Proceedings states that the 
approximate date of origin of the Appellant's diabetes mellitus 
was in 1984.  

In July 2010, the Appellant was afforded VA examination.  The 
Appellant reported that diabetes mellitus had its onset in 1985, 
when he was 25 years old.  The Appellant reported that, although 
he had elevated blood pressure in the 1980s, no formal diagnosis 
was assigned until 2003.  He began taking medication to control 
blood pressure in 2003.  The examiner discussed review of the 
claims file, 4 volumes, which included records of National Guard 
service, leave and earnings statements, laboratory reports dated 
in 1986 and 1987, a 1986 periodic examination, 1987 MED report, 
and lengthy clinical records.  The examiner concluded that the 
records disclose that diabetes mellitus appeared in 1985, 
hypertension appeared in 1986, and renal failure appeared in 
2000.  This restatement of the evidence from the medical 
providers viewpoint is entirely unfavorable to the claim for 
service connection for diabetes mellitus in this case, since it 
conflicts with the lay statements provided by the Appellant.

The evidence reviewed included the August 1986 periodic 
examination disclosed a blood pressure reading of 130/92.  No 
diagnosis of hypertension was assigned.  There is no record that 
the Appellant was treated for hypertension in 1986 or 1987.  The 
July 1987 report of periodic examination does not include 
notation of a blood pressure reading.  The summary of the July 
27, 1987 to July 28, 1987 hospitalization does not include a 
report of a blood pressure reading.  There is no evidence that 
the Appellant was performing a period of ACDUTRA in August 1986, 
when the first recorded evidence of hypertension is noted.  There 
is no evidence that hypertension was treated during a period of 
the Appellant's performance of ACDUTRA or INACDUTRA.  

Records obtained from SSA in January 2010 disclose that the 
Appellant sought SSA disability benefits in May 2001.  These 
extensive records, including more than 100 pages of clinical 
records, reflect the Appellant's clinical treatment from 1999 
through 2001.  During that period, he was treated for necrotic 
foot ulcers which eventually required a below knee amputation of 
the left leg.  The records for this period do not address the 
circumstances or date of onset of diabetes mellitus or any other 
disorder treated.  Voluminous private clinical records, more than 
200 pages in length, similarly disclose the Appellant's clinical 
contention from 1999 through 2005, but do not address the 
circumstances or date of onset of diabetes mellitus or any other 
disorder treated.

The Appellant, as a lay person, is not competent to assign a date 
of incurrence for a diagnosis of diabetes mellitus, hypertension, 
or renal failure, since the onset of these disorders is not 
readily observable by a lay person.  While the Appellant is 
certainly competent to state what symptoms he experienced, the 
Appellant has not provided evidence about symptoms he observed or 
dates as to when he observed such symptoms.  Rather, the 
Appellant has stated only that diabetes was first treated while 
he was at a "summer camp."  This statement is not competent to 
establish that a diagnosis noted or treated during "summer 
camp" was incurred during summer camp.  Since the Appellant had 
only reserve service, and there is no presumption that he was in 
sound condition when he reported for a "summer camp," his lay 
statements that diabetes mellitus was treated during a summer 
camp are not competent lay evidence of the date of incurrence of 
diabetes mellitus.  This conclusion is particularly required in 
this case, since the only service is ACDUTRA or INACDUTRA.  

Diabetes mellitus, according to the Appellant's own statements, 
was first treated in 1984, 1985, or 1986, since the evidence 
clearly establishes that a diagnosis of diabetes mellitus was 
known to be present no earlier than January 1984 and no later 
than August 1986 periodic examination.  Each period of service 
during the years when diabetes mellitus could have been present 
and could have been first treated, in 1984, 1985, or 1986 prior 
to August, was no more than four days in length.  The Appellant 
is not competent to state that a diagnosis of diabetes mellitus 
diagnosed and treated during a four-day, or shorter, period of 
service, was incurred during that service.  Again, the Board 
emphasizes that, while the Appellant is competent to describe his 
symptoms, and to state that he was treated for diabetes mellitus, 
he is not competent to state that diabetes mellitus treated 
during a period of paid service or four days or less was incurred 
during that period of paid service.  

The Appellant's statements that initial diagnosis and treatment 
of diabetes mellitus was during "summer camp" are not credible, 
in view of the fact that there is no indication that the 
Appellant reported during August 1986 periodic examination, 
during 1987 hospitalization, or during a 1987 Medical Board 
evaluation, that diabetes was first incurred, diagnosed, and 
treated while he was at a "summer camp."  The omission of a 
report that he was treated for diabetes during reserve service at 
the time of these evaluations for purposes of National Guard 
retention is particularly significant, since the National Guard 
records were presumably available to verify the accuracy of such 
report. 

Moreover, no examiner or provider who conducted evaluation or 
treatment for National Guard purposes referenced National Guard 
records about diabetes.  Rather, these providers indicated that 
the Appellant had been treated by "Tri-County Clinic," 
identified by the Appellant as a private provider.  

In summary, the Appellant contends that he is entitled to service 
connection for three diseases, but there is no evidence that any 
of the three diseases was incurred or aggravated during a period 
of ACDUTRA.  The Appellant has not provided any lay evidence 
within his competence which tends to show that any of the three 
claimed disorders was incurred during a period of ACDUTRA.  The 
Appellant's statements that he was treated for diabetes during a 
period of "summer camp" are not credible, and, even if accepted 
as credible, do not provide competent evidence that diabetes 
treated during a period of reserve service was incurred during 
that period of service.  

Evidence that a claimed disorder was treated during a period of 
paid reserve service does not establish the Appellant's status as 
a Veteran.  Only evidence that a claimed disorder was incurred 
during a period of ACDUTRA authorized VA to consider the reserve 
service as "active" military service, either to establish the 
Appellant's status as a Veteran or to serve as evidence to 
support a grant of service connection.  The evidence clearly 
preponderates against a finding that the Appellant incurred or 
aggravated diabetes mellitus, hypertension, or renal failure 
during any period of paid reserve service.  Thus, there is no 
period of reserve service which, if found to be ACDUTRA, could be 
considered "active" service.  Thus, even if the Board assumed 
that all unverified periods of reserve service were ACDUTRA, the 
evidence would remain against a finding that the Appellant could 
establish status as a Veteran and would remain against a grant of 
service connection for diabetes mellitus, hypertension, or renal 
failure.  

The only evidence favorable to the Appellant's contention that he 
incurred or aggravated diabetes mellitus, hypertension, or renal 
failure during a period of ACDUTRA are lay statements about the 
medical disorders and contentions supplied by the Appellant 
himself as to the types of service and dates of service when the 
claimed disorders were first manifested, diagnosed, or treated.  
The Appellant's lay contentions are not competent medical 
evidence as to the date of incurrence or etiology of diabetes 
mellitus, hypertension, or renal failure.  Although the Appellant 
is competent to describe chronicity and continuity of symptoms of 
those disorders, such evidence is not relevant to meet any 
criterion for service connection where the only service is either 
ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 1101, 1111, 1112, 1154; 38 
C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309.  

The Appellant's statements as to dates when diabetes mellitus was 
first manifested, diagnosed, or treated are not credible, because 
his statements are inconsistent with or contradicted by the 
objective evidence, official records, and medical opinion or 
record.  There is no competent or credible evidence that 
Appellant incurred or aggravated a claimed disorder during any 
period of paid reserve service, regardless of whether such 
service constituted ACDUTRA or INACDUTRA.  The claims must be 
denied.  


ORDER

The appeal for service connection for diabetes mellitus, to 
include whether the Appellant has established status as a Veteran 
for purposes of the claim, is denied.

The appeal for service connection for hypertension secondary to 
diabetes mellitus, to include whether the Appellant has 
established status as a Veteran for purposes of the claim, is 
denied. 

The appeal for service connection for renal failure secondary to 
diabetes mellitus, to include whether the Appellant has 
established status as a Veteran for purposes of the claim, is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


